                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION


CLARENCE E. TAYLOR,                                 CASE NO. 3:21 CV 28

       Petitioner,

       v.                                           JUDGE JAMES R. KNEPP II

WARDEN TIM SHOOP,
                                                    MEMORANDUM OPINION AND
       Respondent.                                  ORDER



                                         INTRODUCTION

       Petitioner Clarence E. Taylor filed this pro se Petition for a Writ of Habeas Corpus under

28 U.S.C. § 2254 challenging a 2003 sentence from the Allen County Court of Common Pleas.

See Doc. 1. Therein, Petitioner contends Ohio courts did not properly apply Ohio law regarding

the post-release control portion of that sentence. Id. at 14-15. He appears to ask this Court to

vacate the post-release control portion of that sentence and nullify the sanction subsequently

imposed for violating the terms thereof. See id.

       For the reasons discussed below the Petition will be dismissed pursuant to Rule 4 of the

Rules Governing Section 2254 Cases.

                                          BACKGROUND

       An Ohio jury convicted Petitioner of charges of aggravated robbery with a firearm

specification in 2003. See State v. Taylor, 2003-Ohio-7115 (Ohio Ct. App.). At sentencing, the

trial court informed Petitioner he would be subject to mandatory post-release control; however,

the language of the written sentencing entry suggested the imposition of post-release control was

discretionary. See State v. Taylor, No. 1-19-53, at 7 (Ohio Ct. App. Third Dist. Nov. 25, 2019).
Petitioner filed a direct appeal but did not raise the discrepancy in language between the hearing

and the journal entry regarding post-release control. See Taylor, 2003-Ohio-7115. He fully

served the incarceration portion of his sentence in 2015 and was released to post-release control.

See Taylor, No. 1-19-53, at 2.

       In 2016, while on post-release control, Petitioner was indicted on new charges, to which

he pleaded guilty and received a prison sentence. See State v. Taylor, 2018-Ohio-1528 (Ohio Ct.

App.). The Ohio Adult Parole Authority found Petitioner had violated the terms of his supervised

release from his 2003 conviction; he received additional prison time for the violation. See State

v. Taylor, Case No. 19-1760 (Ohio Sup. Ct.) (Mem. in Support of Jurisdiction).

       In July 2019, Petitioner filed a motion to vacate his 2003 sentence, arguing it was void

because of the sentencing entry error regarding post-release control. See Taylor, No. 1-19-53, at

2. The State conceded an error in the sentencing entry and requested resentencing. See id. The

trial court, however, concluded it lacked jurisdiction to correct the error and denied the motion.

See id. Petitioner appealed that decision in August 2019, raising one ground for relief: the trial

court erred in denying his motion because the error in post-release control sentencing rendered

his entire sentence void. Id. The appellate court upheld the decision of the trial court on different

grounds. See id. at 3-9. It found Petitioner’s claim regarding the post-release control sentencing

entry could and should have been asserted on direct appeal and was not; therefore, it was barred

by res judicata. Id. at 7-8. Petitioner appealed that decision to the Supreme Court of Ohio which

declined jurisdiction on March 3, 2020. See State v. Taylor, 158 Ohio St. 3d 1423 (2020).

       Petitioner has now filed this Petition for a Writ of Habeas Corpus to challenge the post-

release control portion of his 2003 sentence. He states a single ground for relief:

       It’s inexplicable why the State Courts of Ohio either refused or declined to grant
       petitioner relief for the improper sentencing of post-release control and

                                                 2
       subsequent sanction for the violation of the improper sentencing. Petitioner was
       not barred from challenging that violation. The Ohio Supreme Court summarily
       reversed a case analogous to petitioner’s that involved a violation of post-release
       control sanction. See State v. Billiter, 134 Ohio St. 3d 103.

(Doc. 1, at 5). He contends the journal entry notification of his post-release control sentence

imposed in 2003 did not comply with the mandates of Ohio Revised Code § 2967.28 and his

sentence was thus void and unenforceable. Id. at 14. He cites Ohio Revised Code § 2929.191 for

the proposition that the trial court cannot correct a journal entry with invalid notification through

a nunc pro tunc order. Id. And he claims that although the trial court did not have jurisdiction to

correct the notification of post-release control, it did have jurisdiction to declare the entry void

and to void any sanctions resulting therefrom. Id. at 14-15.

                                      STANDARD OF REVIEW

       The Antiterrorism and Effective Death Penalty Act of 1996 (“AEDPA”), which amended

28 U.S.C. § 2254, was signed into law on April 24, 1996 and applies to habeas corpus petitions

filed after that effective date. Lindh v. Murphy, 521 U.S. 320, 336 (1997); see Woodford v.

Garceau, 538 U.S. 202, 210 (2003). The AEDPA was enacted “to reduce delays in the execution

of state and federal criminal sentences, and ‘to further the principles of comity, finality, and

federalism.’” Woodford, 538 U.S. at 206 (citing Williams v. Taylor, 529 U.S. 362, 436 (2000)).

Consistent with this goal, when reviewing an application for a writ of habeas corpus by a person

in custody pursuant to the judgment of a state court, a determination of a factual issue made by a

state court shall be presumed to be correct. Wilkins v. Timmerman-Cooper, 512 F.3d 768, 774-76

(6th Cir. 2008). The petitioner has the burden of rebutting the presumption of correctness by

clear and convincing evidence. 28 U.S.C. § 2254(e)(1). A federal court, therefore, may not grant

habeas relief on any claim that was adjudicated on the merits in any state court unless the

adjudication of the claim either: “(1) resulted in a decision that was contrary to, or involved an

                                                 3
unreasonable application of, clearly established Federal law, as determined by the Supreme

Court of the United States; or (2) resulted in a decision that was based on an unreasonable

determination of the facts in light of the evidence presented in the State court proceeding.” 28

U.S.C. § 2254(d); Wilkins, 512 F.3d at 774-76.

                         PROCEDURAL BARRIERS TO HABEAS REVIEW

       Before a federal court will review the merits of a petition for a writ of habeas corpus, a

petitioner must overcome several procedural hurdles. Specifically, the petitioner must surmount

the barriers of exhaustion and procedural default.

       As a general rule, a state prisoner must exhaust all state remedies or have no remaining

state remedies before a federal court will review a petition for a writ of habeas corpus. 28 U.S.C.

§ 2254(b) & (c); see Baldwin v. Reese, 541 U.S. 27 (2004). A petitioner exhausts a claim when

he provides a state supreme court a full and fair opportunity to review that claim on the merits.

O’Sullivan v. Boerckel, 526 U.S. 838 (1999); Rust v. Zent, 17 F.3d 155, 160 (6th Cir. 1994).

       To properly exhaust a claim, a petitioner must “fairly present” it to the state courts. See,

e.g., Wagner v. Smith, 581 F.3d 410, 414 (6th Cir. 2009); Frazier v. Huffman, 343 F.3d 780, 797

(6th Cir. 2003). Fair presentation requires the state courts be given the opportunity to see both

the factual and legal basis for each claim. Wagner, 581 F.3d at 414. “Fair presentation” depends

upon whether the petitioner (1) phrased the federal claim in terms of the pertinent constitutional

law or in terms sufficiently particular to allege a denial of the specific constitutional right in

question; (2) relied upon federal cases employing the constitutional analysis in question; (3)

relied upon state cases employing the federal constitutional analysis in question; or (4) alleged

“facts well within the mainstream of [the pertinent] constitutional law.” Hicks v. Straub, 377

F.3d 538, 553 (6th Cir. 2004) (quoting McMeans v. Brigano, 228 F.3d 674, 681 (6th Cir. 2000)).



                                                 4
The claim must be presented to the state courts as a federal constitutional issue, not merely as an

issue arising under state law. Koontz v. Glossa, 731 F.2d 365, 369 (6th Cir. 1984). Moreover, the

claim must be presented to the state courts under the same legal theory in which it is later

presented in federal court. Wong v. Money, 142 F.3d 313, 322 (6th Cir. 1998).

       The doctrine of procedural default also limits access to federal court review of the merits

of a constitutional claim. Daniels v. United States, 532 U.S. 374, 381 (2001). Although

procedural default is sometimes confused with exhaustion, the two are distinct concepts.

Williams v. Anderson, 460 F.3d 789, 806 (6th Cir. 2006). Failure to exhaust applies where state

remedies are “still available at the time of the federal petition.” Id. at 806 (quoting Engle v.

Isaac, 456 U.S. 107, 125 n.28 (1982)). In contrast, where state court remedies are no longer

available, procedural default applies. Williams, 460 F.3d at 806.

       Procedural default can occur in two ways. First, a petitioner procedurally defaults a claim

if he fails “to comply with state procedural rules in presenting his claim to the appropriate state

court.” Id. Procedural default bars habeas review if: (1) there is a state procedural rule applicable

to petitioner’s claim and petitioner failed to comply with that rule; (2) the state court enforced the

procedural rule; and (3) the state procedural rule is an adequate and independent state ground on

which the state can foreclose review of the federal constitutional claim. Maupin v. Smith, 785

F.2d 135, 138 (6th Cir. 1986).

       Second, a petitioner may procedurally default a claim by failing to raise a claim in state

court and pursue it through the state’s ordinary appellate review procedures. Williams, 460 F.3d

at 806 (citing Boerckel, 526 U.S. at 848). If, at the time of the federal habeas petition, state law

no longer allows the petitioner to raise the claim, the claim is procedurally defaulted. Id. While

the exhaustion requirement may be technically satisfied because there are no longer any state



                                                  5
remedies available to the petitioner, see Coleman v. Thompson, 501 U.S. 722, 732 (1991), the

petitioner’s failure to have the federal claims considered in the state courts constitutes a

procedural default barring federal court review, Williams, 460 F.3d at 806.

          To overcome a procedural bar, a petitioner must show cause for the default and actual

prejudice resulting from the alleged violation of federal law or that there will be a fundamental

miscarriage of justice if the claims are not considered. Coleman, 501 U.S. at 750. “A

fundamental miscarriage of justice results from the conviction of one who is ‘actually innocent.’”

Lundgren v. Mitchell, 440 F.3d 754, 764 (6th Cir. 2006) (quoting Murray v. Carrier, 477 U.S.

478, 496 (1986)).

          Simply stated, a federal court may review only federal claims that were evaluated on the

merits by a state court. Claims that were not so evaluated, either because they were never

presented to the state courts (i.e., exhausted) or because they were not properly presented to the

state courts (i.e., were procedurally defaulted), may generally not be heard on federal habeas

review.

                                            DISCUSSION

          Here, Petitioner’s only claim is procedurally defaulted. The State of Ohio has a default

rule barring consideration of claims that should have been raised on direct appeal but were not.

See State v. Perry, 226 N.E.2d 104, 108 (1967). Ohio courts have consistently held claims that

can be adjudicated based on facts in the record can only be presented on direct appeal. See, e.g.,

State v. Lentz, 639 N.E.2d 784, 785 (1994). The Ohio appellate court determined Petitioner’s

challenge to the wording of the journal entry imposing post-release control could and should

have been raised on direct appeal and is now barred by res judicata. Taylor, No. 1-19-53, at 7-8.

Because res judicata is an adequate and independent state ground on which the state can



                                                 6
foreclose review of the federal constitutional claim, see Buell v. Mitchell, 274 F.3d 337, 348-49

(6th Cir. 2001), this Court may not consider the merits of this claim, unless Petitioner

demonstrates cause for failing to raise the claim on direct appeal, and actual prejudice from the

procedural bar. He has not done so.

       In fact, Petitioner’s explanation for default and his only ground for relief is that the Ohio

appellate court incorrectly applied the doctrine of res judicata based on Ohio law. See Doc. 1, at

14-15. That is not a matter this Court can consider in a habeas petition. Generally, a federal

habeas court should not second guess a state court’s decision concerning matters of state law.

Gall v. Parker, 231 F.3d 265, 303 (6th Cir. 2000). Stated another way, a claim based solely on an

error of state law is not redressable through the federal habeas process. Estelle v. McGuire, 502

U.S. 62, 67 (1991) (“We have stated many times that ‘federal habeas corpus relief does not lie

for errors of state law.’”) (quoting Lewis v. Jeffers, 497 U.S. 764, 780 (1990)).

       There is a narrow exception to this rule allowing federal habeas relief for a state law

violation where such interpretation or application of state law rendered the trial so fundamentally

unfair as to have deprived a petitioner of substantive due process in violation of the Constitution.

See McGuire, 502 U.S. at 67-68; Serra v. Mich. Dep’t of Corr., 4 F.3d 1348, 1354 (6th Cir.

1993) (federal court may not grant habeas relief on state law issue unless the “error rises to the

level of depriving the defendant of fundamental fairness in the trial process.”). The Supreme

Court has made clear it defines “very narrowly” the category of infractions that violate the

“fundamental fairness” of a trial. Dowling v. U.S., 493 U.S. 342, 352 (1990). Specifically, such

violations are restricted to offenses against “some principle of justice so rooted in the traditions

and conscience of our people as to be ranked as fundamental.” Montana v. Egelhoff, 518 U.S. 37,

46 (1993) (quoting Patterson v. New York, 432 U.S. 197, 201-02 (1977)).



                                                 7
       This is not the situation here. The fundamental fairness principle has only been applied to

pretrial proceedings where there is some effect on the fairness of the trial itself. Hutchison v.

Marshall, 744 F.2d 44, 47 (6th Cir. 1984). The claim here has nothing to do with the fairness of

the trial itself, but rather goes to the trial court’s refusal to void post-release control after

Petitioner began serving that portion of his sentence, violated its terms, and was sanctioned with

additional prison time. The state appellate court found: “In this case, the trial court properly

informed Taylor at his sentencing hearing that he was subject to a mandatory period of

postrelease control “ and thus “under the totality of the circumstances of this case, a reasonable

person in [Petitioner’s] position had sufficient notice that the trial court authorized postrelease

control to be imposed following the expiration of his sentence.” Taylor, No. 1-19-53, at 7. The

Court therefore finds Petitioner has not shown the asserted error of state law rises to the level of

a due process violation.

                                           CONCLUSION

       For the foregoing reasons, good cause appearing, it is

       ORDERED that the Petition for a Writ of Habeas Corpus pursuant to 28 U.S.C. § 2254

(Doc. 1) be, and the same hereby is, DENIED and this action is DISMISSED pursuant to Rule 4

of the Rules Governing Section 2254 Cases; and the Court further

       CERTIFIES pursuant to 28 U.S.C. §1915(a)(3) that an appeal from this decision could

not be taken in good faith, and there is no basis upon which to issue a certificate of appealability.

28 U.S.C. § 2253; Fed. R. App. P. 22(b).



                                                      s/ James R. Knepp II
                                                      UNITED STATES DISTRICT JUDGE




                                                 8
